Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fazzio et al. (US2006/0202779 A1 Cited by Applicant). 

	In regards to claim 1, Fazzio et al. teaches in Fig. 3 a package comprising the following: 
An active die (combination of package substrate 14 and isolation structure 18) comprising an acoustic wave resonator (12); 
A package substrate (26) electrically coupled to the active die; 
A seal frame (combination of metallization 104 and ring ridge 113) surrounding the acoustic wave resonator and attached to the active die and to the package substrate, the seal frame hermetically sealing the acoustic wave resonator in a cavity (111) between the active die and the package substrate; and 
A substrate cavity disposed in the package substrate (region in substrate 26) above the acoustic wave resonator (12) {note that when the flip chip package of Fig. 3 is flip 180 degrees when mounted onto another circuit, the substrate cavity will be disposed “below” the acoustic wave resonator}.
In regards to claim 6, based on Paragraph [0045], last two line therein, the seal frame (portion 113) can be made from a polymer.
In regards to claim 8, an active die cavity (20) is located below the acoustic wave resonator (12) ) {note that when the flip chip package of Fig. 3 is flip 180 degrees when mounted onto another circuit, the active die cavity will be disposed “above” the acoustic wave resonator}.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fazzio et al. (US2006/0202779 A1 Cited by Applicant) in view of Heck et al. (US2006/0001123 A1, Reference of Record).

In regards to claim 2:
	As disclosed above, Fazzio et al. teaches the claimed invention as recited in claim 1. Fazzio et al. further teaches in Paragraph [0045], that sealing metallization (104) can be any type of metal. Fazzio et al does not teach in regards to claim 2, wherein the seal frame comprises a metal selected from the group consisting of gold, copper, tin and indium.

	However Heck et al. exemplary teaches in Figure 1 a package comprising the following: 
An active die (Combination of 102 and 110) comprising an thin film bulk acoustic wave resonator;
A package substrate (Combination of 104 and 112) electrically coupled to the active die; and 
A seal frame (108) surrounding the acoustic wave resonator and attached to the active die and to the package substrate. Heck et al. teaches in Paragraph [0031], that the seal frame is made from gold or copper.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Fazzio et al. and have replaced the generic metallization layer with one made from gold or copper because such a modification would have been a 

In regards to claim 9:
	As disclosed above, Fazzio et al. teaches the claimed invention as recited in claim 1. Fazzio et al does not teach in regards to claim 9, wherein the package substrate is selected from the group consisting of a glass substrate and a ceramic substrate. 

	However Heck et al. exemplary teaches in Figure 1 a package comprising the following: 
An active die (Combination of 102 and 110) comprising an thin film bulk acoustic wave resonator;
A package substrate (Combination of 104 and 112) electrically coupled to the active die; and 
A seal frame (108) surrounding the acoustic wave resonator and attached to the active die and to the package substrate. Heck et al. teaches in Paragraph [0004], that the package substrate is made from a ceramic or glass.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Fazzio et al. and have replaced the generic package substrate material with one made ceramic or glass because such a modification would have been a well-known in the art substitution of equivalence for a package substrate as exemplary taught by Heck et al. (See Paragraph [0004]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fazzio et al. (US2006/0202779 A1 Cited by Applicant) in view of Buchwalter et al. (US2009/0108381 A1, Reference of Record).
	
As disclosed above, Fazzio et al. teaches the claimed invention as recited in claim 1. Fazzio et al. does not teach, in regards to claim 10, wherein the package substrate is a multilayer organic substrate.



	At the time of the effective filing date it would have been obvious to one of ordinary skilled in the art to have modified the invention of Fazzio et al. and have replaced the generic substrate with a multilayer organic substrate because such a modification would have been a well-known in the art substitution of equivalence for a package substrate as exemplary taught by Buchwalter et al. (see Paragraph [0030]). 

	Allowable Subject Matter

Claims 3-5 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 18, 20, 21 and 23-30 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  

	Claim 18 is allowable over the prior art since claim 18 was amended to include the indicated allowable subject matter of previously presented claim 19. By virtue of dependency from claim 18, claim 20 has also been determined to be novel and non-obvious. 
	Claim 21 is allowable over the prior art since claim 21 was amended to include the indicated allowable subject matter of previously presented claim 22. By virtue of dependency from claim 18, claims 23-25 have also been determined to be novel and non-obvious.
Claim 26 is allowable over the prior art since claim 26 was amended to include the indicated allowable subject matter of claim 11.
Claim 27 is allowable over the prior art since claim 27 was amended to include the indicated allowable subject matter of claim 14.
Claim 28 is allowable over the prior art since claim 28 was amended to include the indicated allowable subject matter of claim 15.
Claim 29 is allowable over the prior art since claim 29 was amended to include the indicated allowable subject matter of claim 23.
Claim 30 is allowable over the prior art since claim 30 was amended to include the indicated allowable subject matter of claim 25.

 	In regards to claims 3-5 and 11-17:

	The most relevant prior art reference is Fazzio et al. as discussed above. However Fazzio et al. does not teach: in regards to claim 3, wherein the seal frame comprises a first metal layer on the active die and a second metal layer on the package substrate; in regards to claim 11, a hermetic coating on a surface of the package substrate nearest the active die; in regards to claim 14, a cavity disposed in the package substrate on a side nearest the active die, wherein the cavity is lined with a hermetic coating; in regards to claim 15, wherein the package substrate comprising a plurality of vias and wherein the cavity has a sidewall comprising one of the vias of the plurality of vias; and in regards to claim 17, wherein the package substrate comprises a passive device, wherein the passive device is electrically coupled to an electrode of the acoustic wave resonator. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from either claims 3, 11 or 15, claims 4, 5, 12, 13 and 16 have also been determined to be novel and non-obvious.

Response to Arguments
Applicant’s arguments, see pages 9-11, filed on 10/21/2021, with respect to the rejections of record have been fully considered and are persuasive.  Therefore, the rejections of record have been withdrawn.  However, upon further consideration, new grounds of rejection have been made under 35 USC 102 and 103 as disclosed above. A second action non-final has been submitted herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843